The petition in this case alleges that the claimant is the legal owner of the northwest quarter section 29, the southwest quarter (fractional) 29, the southeast quarter section 30, and eighteen acres off the east side of the southwest quarter section 30, all in township thirteen, north of range ten, east of the 4th P. M., in Marshall county, Illinois. That in the month of October, A. D. 1877, by authority of the State of Illinois a dam was constructed across the Illinois river at or near Copperas Creek; that by means of the construction of said dam the water in the river has been made to overflow said lands; which have thereby become water soaked and soft and unproductive and almost worthless and that thereby claimant has been damaged to the amount of $880. The Attorney General on behalf of the State, answering says, the facts stated as the basis of said claim are insufficient to entitle the claimant to the allowance sought. That said claim was not filed with the Auditor of State within two years as required by the statute in such cases provided and that therefore said claim is barred by the statute of limitations, etc. The Copperas Creek dam was completed on the 21st day of October, A. D. 1877. The claim in this case was not filed as the law provides within two years after the construction and completion of said dam, and is therefore barred by the statute of limitation. For further reasons see opinion filed in the case of Wm. R. Fairbanks, for use of &c., against the State of Illinois.